     Case 2:16-cr-00292-JGB Document 136 Filed 05/14/20 Page 1 of 1 Page ID #:495



 1   TRACY L. WILKISON
     Attorney for the United States,
 2   Acting Under Authority Conferred by
     28 U.S.C. § 515
 3   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 4   Chief, National Security Division
     MELANIE SARTORIS (California Bar No. 217560)
 5   Assistant United States Attorney
     Deputy Chief, General Crimes Section
 6        1200 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-5615
 8        Facsimile: (213) 894-0141
          E-mail:    melanie.sartoris@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                                 UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 16-292 JGB -3

15              Plaintiff,                    ORDER

16                   v.

17   MARIYA CHERNYKH, et al.,
     -3) SYED RAHEEL FAROOK
18
                Defendants.
19

20
            For the reasons contained in the parties’ stipulation it is
21
     hereby ORDERED that the sentencing hearing for defendant SYED RAHEEL
22
     FAROOK is continued from May 18, 2020, to November 9, 2020 at 2:00
23
     p.m.
24
            IT IS SO ORDERED.
25

26

27   May 14, 2020
     DATE                                    HONORABLE
                                             HONORA BL JESUS G. BERNAL
                                                  ABL
                                                    BLE          BER
                                                                  ERNAL
                                                                  ERNNA
                                                                     NA
28                                           UNITED
                                                 ED STATES
                                                 ED  STATES DISTRICT JUDGE
